UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 200 , to , 200 . Commission File Number 333-109118 Turbine Truck Engines, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 59-3691650 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 46600 Deep Woods Road, Paisley Florida 32767 (Address of Principal Executive Offices) (386) 943-8358 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(g) of the Act: $.001 par value preferred stock Over the Counter Bulletin Board $.001 par value common stock Over the Counter Bulletin Board Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were104,688,658 shares of the Registrant’s $0.001 par value common stock outstanding as of May 14, 2013. Documents incorporated by reference: none Turbine Truck Engines, Inc. (A Development Stage Company) Contents Part I – Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T. Controls and Procedures 10 Part II – Other Information Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures PART I—FINANCIAL INFORMATION Statements in this Form 10-Q Quarterly Report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Form 10-Q Quarterly Report, under “Management’s Discussion and Analysis of Financial Condition or Plan of Operation” and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, competition, fulfillment of contractual obligations by other parties and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-Q Quarterly Report, except as required by law. Item 1. Financial Statements Turbine Truck Engines, Inc. (A Development Stage Enterprise) Financial Statements As of March 31, 2013 (unaudited) and December 31, 2012 and for the three months ended March 31, 2013 and 2012 (unaudited) and the Period November 27, 2000 (Date of Inception) through March 31, 2013 (unaudited) Contents Financial Statements: Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements 5 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Balance Sheets March 31, December 31, ASSETS (unaudited) CURRENT ASSETS: Cash $ $ Prepaid expenses Total Current Assets Furniture and equipment, net of accumulated depreciation of $53,587 (2013) and $52,281 (2012) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable, including related party payables of $12,220 (2013) and $12,220 (2012) $ $ Accrued interest Accrued payroll Convertible notes, net Note payable Total Current Liabilities LONG-TERM LIABILITIES: Derivative liability Accrued expenses - long term Accrued payroll - long term Accrued royalty fees Note payable to related party Convertible notes, net Total Long-Term Liabilities STOCKHOLDERS' DEFICIT Series A Convertible Preferred Stock; $0.001 par value; 1,000,000 shares authorized; 500,000 (2013) and 500,000 (2012) shares issued and outstanding Common stock; $0.001 par value; 299,000,000 shares authorized; 85,944,817 (2013) and 69,169,111 (2012) shares issued and outstanding Additional paid in capital Common stock payable Prepaid consulting services paid with common stock ) ) Receivable for common stock ) ) Deficit accumulated during development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements. 2 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Statements of Operations (unaudited) Period November 27, For the Three Months Ended March 31, 2000 (Date of Inception) through March 31, Research and development costs $
